Title: To Alexander Hamilton from George Washington, 27 October 1799
From: Washington, George
To: Hamilton, Alexander


Private

Dear Sir,
Mount Vernon 27th Octr 1799

To my official letters I refer you for my communication, with Colo. Parker. I have no conception however, that such difficulties as are ennumerated in his and Mr. Mackie’s letters, can exist in the erection of simple Hutts, (such as served us last war); and so I am about to inform the former.
I am averse to the seperation of the 8th. 9th and 10th Regiments under any circumstances which exist at present; and still more so to the distribution of them into three States. If they cannot all be accomodated at Harpers Ferry, the Barracks at Frederick town (if sufficient to contain two Regiments) is to be preferred, vastly, to Carlisle; for as much as that it is only twenty miles from the Arsenal which is in great forwardness at the former place; and because fuel alone, at either Frederick Town or Carlisle for the Winter, would double all the expence of the establishment at Harpers ferry. I have gone thus far into this business, and have given these opinions, because you desired it; and because, from the peculiar situation of things, it seemed, in a manner, almost indispensable. But I wish exceedingly, that the State of Mrs. Pinckney’s health, and other circumstances, would permit General Pinckney to come forward, and on his own view to decide on matters. To engage partially in Military arrangements is not only contrary to my original design, but unpleasant in its nature & operation; inasmuch as it incurs responsibility with out proper means for decision.
With respect to Major Campbell, or any of those who are applying for appointments in the Inspectorate, I have no predeliction whatsoever towards them; handing in their names, with the testimonials of their merit & fitness as I receive them, for information only, is all I have in view.
The purport of your (private) letter of the 21st, with respect to a late decision, has surprized me exceedingly. I was surprized at the measure, how much more so at the manner of it? This business seems to have commenced in an evil hour, and under unfavourable auspices; and I wish mischief may not tread in all its steps, and be the final result of the measure. A wide door was open, through which a Retreat might ⟨have⟩ been made from the first faux pea⟨ux; the shut⟩ting of which, to those who are not behind the Curtain, and are as little acquainted with the Secrets of the Cabinet as I am, is, from the present aspect of European Affairs, incomprehensible. But I have the same reliance on Providence which you express, and trust that matters will end well, howev⟨er⟩ unfavourable they may appear at present.
With very great esteem & regard   I am, My dear Sir   Your Most Obedt. & Affecte
Go: Washington
Majr. Genl. Hamilton
